FRANKLIN, G. J.
The appellee had judgment against the appellant for the restitution of certain lands and premises. The certificate of the clerk of the court below shows that judgment was rendered January 28, 1913, on which day, appellant’s motion for a new trial being denied, he gave notice of appeal to this court; that on January 30, 1913, the bond on appeal was filed; that on April 28, 1913, the appellant filed With the clerk of the lower court the transcript of the reporter’s notes in said cause; that no further steps have been taken by appellant to prosecute his appeal to this court.
It is ordered that said appeal be docketed in this court, and that the same be and it is hereby dismissed, the appellee to recover his costs.
It is further ordered and adjudged that the appellee be and he is hereby awarded damages in the sum of $50; the said amount being deemed proper in this case as damages for a manifestly frivolous appéal.
ROSS, J., concurs.